Title: General Orders, 29 December 1776
From: Washington, George
To: 



Head Quarters New Town [Pa.]—29th Decr 1776.

The Abstracts for Payment of the Troops to be made out, and lodged with the Generals Secretary for the Months of November and December.
The unnecessary Baggage of the Army to be deposited for the present, at New Town, as the Sick also are till they can be removed to Philadelphia agreeable to the directions of Doctr Shippin or Doctr Cockran—But Small Guards to be left with the Baggage & those to consist of Men not able to March or undergo much fatiegue.
General Fermoys Brigade is to join Genl Greenes division—as the one under the Comd of Colo. Hitchcock is to do Genl Sullivans at a convenient time, but to wait further orders.
General Greene’s division is, with their Artillery Baggage &ca—to cross the River at Yardleys Ferry, & General Sullivans at McConkey’s.
Colo. Knox is to Assign the Artillery with such spare Ammunition as he shall judge proper to carry to the two Divisions.
The Boats between Easton & Coryells, & Coryells & McConkey’s to be drawn up—a Guard of Militia consisting of an Officer and twenty Men to be kept over the Boats at Easton, Coryells, McConkeys[,] Yardleys, & Trenton Ferries.
